Citation Nr: 0107894	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical disc disease with myofascial pain 
syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right conjunctival scarring, infection, diplopia, 
and exotropia, status post strabismus surgery.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In accordance with the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999), the issues in this case have been 
rephrased to reflect that the veteran is appealing the 
initial evaluations assigned for his cervical spine 
disability and right eye disorder.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's cervical spine disability is manifested by 
no more than slight limitation of motion, and subjective 
complaints of pain and tightness in his neck and right facial 
muscles, productive of mild functional impairment; the record 
contains no objective findings of moderate intervertebral 
disc syndrome with recurring attacks.

4.  The veteran's right conjunctival scarring, infection, 
diplopia, and exotropia, status post strabismus surgery is 
manifested by visual acuity of 20/20, and intermittent 
diplopia in all quadrants of the right eye outside of the 
central 20 degrees of gaze, which is not correctable with 
lenses or prisms.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for cervical disc disease with 
myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2000).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for right conjunctival scarring, 
infection, diplopia, and exotropia, status post strabismus 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.77, 
4.84a, Diagnostic Codes 6078 and 6090 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals treatment on 
numerous occasions for complaints involving the veteran's 
service-connected cervical spine disability, and right eye 
disorder.  In July 1992, the veteran sought treatment for 
pain "in and around" his right eye.  He reported external 
pressure around the orbit of the right eye, and explained 
that his vision was intermittently blurry.  The diagnostic 
impression was symptomatic internal exodeviation.  Eye 
surgery was recommended later that month.

The veteran underwent strabismus surgery in October 1992.  He 
explained that his left eye was "fine" during follow-up 
treatment later that month, but reported mild discomfort and 
blurred vision in his right eye.

According to an operative report, the veteran underwent 
surgery for recurrent exotropia in July 1993.  The record 
notes that there were no complications, and the veteran 
tolerated the procedure well.  A July 1993 follow-up 
treatment record indicates that the veteran developed 
diplopia, and experienced recurrent exotropia.  Minimal post-
operative esotropia was diagnosed.  VA outpatient records 
show treatment for exotropia and diplopia from August to 
October 1993.

An operation was performed in November 1993, to repair the 
veteran's persistent right eye esotropia.  The operative 
report indicates that there were no complications, and the 
veteran tolerated the procedure well.  A follow-up treatment 
record dated later that month notes that the veteran was 
"doing well."  According to a December 1993 report, the 
veteran experienced diplopia in his right gaze, which was not 
correctable without affecting his primary gaze.

During November 1994 treatment, the veteran gave a two-year 
history of headaches, and pain and stiffness in his neck.  A 
magnetic resonance imaging (MRI) study of the cervical spine 
showed some changes in the formina, but was negative for 
evidence of disc rupture.  The diagnostic impression was 
analgesic rebound headache.

In June 1995, the veteran reported that his headaches were 
unchanged, but his neck pain was worse.  The record notes a 
possible history of Reiter's syndrome.  X-rays of the neck 
were normal.  Chronic muscle tension with related headache 
was diagnosed.  A follow-up treatment record dated later that 
month notes a diagnosis of probable vascular tension 
headaches, rule out the possibility of ocular cause.

A conjunctiva inclusion cyst was removed from the veteran's 
right eye in June 1995.

The veteran was given a six-month period of limited duty in 
August 1995, due to chronic muscle tension in his neck with 
related headaches.

The veteran complained of eyestrain and blurred vision in 
September 1995, and asked if there was anything that could be 
done about it.  He was advised against further surgery.

Chronic neck pain was diagnosed following a February 1996 
rheumatology consultation.

An orthopedic consultation report, dated the following month, 
notes a diagnosis of chronic myofascial pain syndrome with no 
evidence of Reiter's syndrome or ankylosing spondylitis.  X-
rays of the cervical spine were normal.

An April 1996 MRI study showed a very mild diffuse posterior 
disc bulge at C4-C5 with osteophyte formation, and a moderate 
diffuse posterior disc bulge at C5-C6 with osteophyte 
formation.

According to a June 1996 report, X-rays of the cervical spine 
were normal.

An August 1996 report from the neurosurgery clinic notes the 
gradual development of persistent pain in the middle of the 
low cervical region extending across the right trapezius 
muscles.  The veteran explained that this pain was worse with 
certain activities, and indicated that his neck became stiff 
following vigorous activity.  The final assessment was 
degenerative disc disease at C5-C6, and myofascial pain 
syndrome arising from a persistent muscle trigger point in 
the right rhomboid muscle.

A September 1996 Medical Evaluation Board report notes that a 
physical examination the previous month revealed tenderness 
over C5-C6 and C6-C7.  Range of motion of the cervical spine 
showed full lateral rotation and bending, and extension to 20 
degrees.  The veteran was able to flex forward to touch the 
manubrium.  Spurling's testing was negative.  An MRI scan of 
the cervical spine reportedly showed evidence of osteophytic 
formation at C5-C6, which is not clinically significant.  
Myofascial syndrome of the cervical spine was diagnosed.  The 
examiner found that the veteran did not meet retention 
standards for full and unrestricted duties consistent with 
his rate and rank, and recommended an additional 6-month 
period of limited duty.

The veteran complained of pain in his neck, upper shoulders 
and back in October 1996.  The diagnostic impression was neck 
and upper back pain, probable facet dysfunction/myofascial.

According to an October 1996 Physical Evaluation Board 
examination report, extraocular movement testing revealed a 
medial deviation of the right eye.

The veteran gave a history of dull to sharp neck soreness, 
and some discomfort in the mid thoracic region during 
November 1996 treatment.  A physical examination revealed 
tenderness at C5-C6.  Extension of the neck was to 10 
degrees, lateral rotation and bending were full, and the 
veteran was able to flex forward to touch the manubrium.  The 
diagnostic impression was myofascial syndrome with cervical 
spine and fascial pain on the right side of unknown etiology.

An MRI study of the brain was normal in February 1997.

An April 1997 rheumatology report notes a full range of 
motion of the cervical spine with no bony tenderness.  
Chronic myofascial pain syndrome was diagnosed.  The examiner 
opined that the veteran's herniated nucleus pulposus was 
insignificant and did not contributed to his symptoms.

According to an April 1997 Medical Evaluation Board report, 
the veteran was significantly limited in his ability to 
perform prolonged standing, squatting, bending, stooping, 
lifting, tugging or pulling activities involving the cervical 
spine.  An examination revealed evidence of chronic 
myofascial irritation, but was negative for acute radicular 
symptomatology.  The final assessment was chronic myofascial 
pain syndrome involving the cervical spine, and chronic 
cervalgia secondary to the chronic myofascial pain syndrome.  
The physician noted that the veteran did not meet the 
criteria for operative intervention, and suggested that his 
symptoms could be best managed with very mild non-narcotic 
analgesics, cessation of rigorous activities, and the use of 
anti-inflammatory agents.  He concluded that the veteran 
would never be fit for full and unrestricted duties, and 
recommended final adjudication by the Physical Evaluation 
Board.

A May 1997 separation examination report notes normal 
clinical evaluations of the eyes, neck and spine.  Distant 
and near vision was 20/20 bilaterally.

The veteran complained of eyestrain and blurred vision on VA 
eye examination in August 1998.  He reported undergoing three 
eye operations during service, and indicated that he was 
advised against further surgery.  Uncorrected distant vision 
was 20/20 in the right eye, and 20/20-2 in the left eye.  
Distant visual acuity was improved to 20/20 in both eyes with 
glasses.  The report notes intermittent diplopia in all 
quadrants outside of the central 20 degrees of gaze, which 
was not correctable with lenses or prisms.  An examination of 
the right eye revealed conjunctival scarring and exotropia.  
The final assessment was status post strabismus surgery for 
intermittent exotropia during service with residual right 
intermittent exotropia and left hypertropia, which was not 
correctable with glasses or prisms; conjunctival scarring and 
infection as a residual of strabismus surgery; and diplopia 
present in all quadrants outside of the central 20 degrees of 
gaze.

During an August 1998 VA general medical examination, the 
veteran gave a history of neck pain since 1992.  He reported 
increased neck pain with stiffness, cracking and popping over 
the previous one and a half years.  The veteran explained 
that this pain increased with sitting in one position longer 
than two hours, and was worse in the morning and at night.  
He reported experiencing paraspinal muscle knots and 
occasional right facial and neck numbness.  He noted that 
possible Reiter's syndrome was diagnosed in 1991, but denied 
experiencing symptoms since that time.  A physical 
examination of the cervical spine revealed forward flexion to 
30 degrees, backward extension to 30 degrees, lateral flexion 
to 40 degrees, and rotation to 55 degrees.  Crepitus was 
noted with movement of the spine.  There was no tenderness on 
palpation of the cervical spine or paraspinal muscles.  
Strength was 5/5+.  Deep tendon reflexes were 1 out of 4+ and 
symmetric.  X-rays of the cervical spine were normal.  The 
final assessment was degenerative disc disease of the 
cervical spine with chronic myofascial pain syndrome, and 
history of possible Reiter's syndrome.

An April 1999 VA eye examination revealed corrected and 
uncorrected distant visual acuity of 20/20 in both eyes.  The 
report notes intermittent diplopia at all distances, which 
was not correctable with lenses or prisms.

Goldmann bowl testing in June 1999 showed intermittent 
diplopia in all quadrants of the right eye outside of the 
central 20 degrees of gaze.

During a November 2000 VA neurological examination, the 
veteran reported a history of tightness in his neck 
musculature since 1993, and right facial muscle tightening 
over the next two years.  Current complaints included 
intermittent tightness in his neck, and a restricted range of 
motion of the cervical spine.  The veteran denied 
experiencing any "weakness or clumsiness."  A physical 
examination revealed a full range of motion of the cervical 
spine with a little discomfort in the extremes of movement.  
No significant tenderness was noted on palpation of the 
cervical spine.  Compression and Lhermitte's tests were both 
negative, and there was no problem with hand traction.  There 
were no bruits over the head or neck, and the cranial nerves 
were normal.  Gait, stance, Romberg's, accessory motor 
function, cerebellar function, strength, coordination, 
mentation, and cognitive testing were all within normal 
limits.  Deep tendon reflexes were 2+ and equal.  Sensation 
was intact throughout, including the facial region.  The 
diagnostic impression was myofascial syndrome involving the 
neck and right face.  The examiner explained that the veteran 
did not have a "clear-cut central or peripheral nervous 
system deficit in function," and opined that there was no 
"significant cervical spine disease."


Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all pertinent records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).







II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.	Cervical Disc Disease

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  According to 
VA's General Counsel, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is rated under Diagnostic Code 
5293.  VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997), 63 Fed. 
Reg. 31,262 (1998).

The veteran's cervical disc disease with myofascial pain 
syndrome is currently evaluated as 10 percent disabling under 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  Under those provisions, a noncompensable 
evaluation is applied to a post-operative, cured condition.  
A 10 percent evaluation requires mild symptoms.  A 20 percent 
evaluation is for moderate symptoms and recurring attacks.  A 
40 percent evaluation is applied for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 60 evaluation is the maximum evaluation for this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. 4.71a, Diagnostic Code 5293 (2000).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991 & Supp. 2000); 38 
C.F.R. 4.2, 4.6 (2000).

Despite the veteran's subjective reports of pain and 
tightness in his neck, there is no persuasive evidence that 
he has moderate symptoms of cervical intervertebral disc 
syndrome with recurring attacks.  In that regard, the Board 
notes that there was no tenderness on palpation of the 
cervical spine or paraspinal muscles on VA examination in 
August 1998.  Range of motion of the cervical spine showed 
forward flexion to 30 degrees, backward extension to 30 
degrees, lateral flexion to 40 degrees, and rotation to 55 
degrees.  A November 1999 VA neurological examination report 
notes a full range of motion of the cervical spine with a 
little discomfort in the extremes of movement.  No 
significant tenderness was noted on palpation of the cervical 
spine.  The cranial nerves and reflexes were entirely intact.  
Strength and muscle tone were normal.  The physician opined 
that there was no "clear-cut central or peripheral nervous 
system deficit in function," and concluded that the veteran 
did not have "significant cervical spine disease."

The Board notes that the other clinical evidence of record is 
consistent with the findings of the VA examiner.

Based on the foregoing, the Board finds that the criteria for 
a 20 percent disability rating under Diagnostic Code 5293 
have not been met.

As noted above, however, VA's General Counsel has held that 
when a veteran has received less than the maximum under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45 
even though the rating corresponds to a maximum rating 
assignable under another diagnostic code pertaining to 
limitation of motion.  VA O.G.C. Prec. Op. No. 36-97.

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 10 percent evaluation currently assigned is based on the 
veteran's complaints of pain and limited motion.  The Board 
finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity.  Based on 
the foregoing, the Board finds that a higher rating based on 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

Because Diagnostic Code 5290 contemplates limitation of 
motion in the cervical spine, and Diagnostic Code 5293 has 
been found to involve loss of motion, the veteran cannot be 
rated separately under these diagnostic codes.  To rate the 
veteran's impairment separately under Diagnostic Codes 5290 
and 5293 would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses.  Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994); see also VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 
1997) (providing that a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5290, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses).

The Board notes that there are other diagnostic codes which 
pertain to impairment of the cervical spine; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As such, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
4.71a.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The criteria for evaluating limitation of motion of the 
cervical spine are contained in Diagnostic Code 5290.  Under 
that diagnostic code, limitation of motion in the cervical 
spine is assigned a 30 percent evaluation when severe, a 20 
percent evaluation when moderate, and a 10 percent evaluation 
when slight.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  As 
noted above, the most recent VA examination report notes a 
full range of motion of the cervical spine.  Thus, a higher 
rating is not available to the veteran under these 
provisions.

Likewise, the Board notes that there is no objective medical 
evidence to establish that the veteran's cervical spine 
disability is manifested by ankylosis, spinal cord 
involvement, demonstrable deformity of a vertebral body, or 
any other condition to establish that any other diagnostic 
code used to evaluate cervical spine disability is 
applicable.  See 38 C.F.R. 4.71a, Diagnostic Codes 5285-5287.

In short, the Board finds that the veteran is appropriately 
compensated for his service-connected cervical disc disease 
with myofascial pain syndrome by the currently assigned 10 
percent rating.  The Board concurs with the RO that there are 
no unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000).

Since the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent for the veteran's 
cervical disc disease with myofascial pain syndrome, the 
benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.	Right Eye Disability

The veteran is currently in receipt of a 10 percent 
disability evaluation for right conjunctival scarring, 
infection, diplopia, and exotropia, status post strabismus 
surgery, assigned under 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  The Board concurs with the RO's findings that the 
medical evidence in this case does not demonstrate that the 
veteran's service-connected right eye disability warrants an 
increased disability rating under the applicable diagnostic 
codes.

A chronic, unhealed injury of the eye is rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2000).

The best distance vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2000).  To calculate the appropriate disability rating for 
loss of central vision when impairment in only one eye is 
service-connected, the other, nonservice-connected, eye is 
assumed to have normal visual acuity, unless that nonservice-
connected eye is blind.  See Villano v. Brown, 10 Vet. App. 
248, 250 (1997).  Compensation is payable for the combination 
of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  38 
C.F.R. § 3.383(a) (2000).

Under Diagnostic Code 6090, findings relating to diplopia are 
equated to loss of visual acuity.  Thus, specific findings of 
diplopia are converted into terms that lend themselves to the 
mechanical application of 38 C.F.R. 4.84a, Table V, which 
sets forth the "Ratings for Central Visual Acuity 
Impairment."  If the diplopia is from 31 to 40 degrees, it 
is rated (a) equivalent to 20/40 visual acuity if it is up; 
(b) equivalent to 20/70 visual acuity if it is lateral; and 
(c) equivalent to 20/200 visual acuity if it is down.  If the 
diplopia is from 21 to 30 degrees, it is rated (a) equivalent 
to 20/70 visual acuity if it is up; (b) equivalent to 20/100 
visual acuity if it is lateral; and (c) equivalent to 15/200 
visual acuity if it is down.  If the diplopia is central at 
20 degrees, it is rated equivalent to visual acuity of 5/200.

Diplopia which is only occasional or correctable is not a 
disability.  38 C.F.R. § 4.77 (2000).

The veteran's visual acuity was noted to be 20/20 on 
separation examination in May 1997, and during VA eye 
examinations in August 1998 and November 2000.  Clearly, this 
level of visual acuity is not so severe as to warrant 
assignment of more than a 10 percent evaluation under the 
Schedule.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(2000).

Although the medical evidence of record establishes that the 
veteran has diplopia, it has consistently noted that the 
condition is intermittent.  As such, the manifestation is not 
considered disabling.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6090 and 6092 (2000), and 38 C.F.R. § 4.77 (2000) 
(Diplopia which is only occasional or correctable is not 
considered a disability).  Therefore, the medical evidence 
does not demonstrate that the veteran's right eye disability 
warrants a compensable rating for diplopia under Diagnostic 
Code 6090.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For example, the medical evidence shows no 
impairment due to a drooping eyelid.  Thus, the Board finds 
no basis upon which to assign an initial evaluation in excess 
of 10 percent for right conjunctival scarring, infection, 
diplopia, and exotropia, status post strabismus surgery.

This is not a case in which the evidence is in relative 
equipoise.  Rather, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for right conjunctival 
scarring, infection, diplopia, and exotropia, status post 
strabismus surgery, and it must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.  The Board does not find 
that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.

In deciding the veteran's claim, the Board has considered the 
Court's recent determination in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service connected disabilities during the appeal period.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.

Finally, the veteran is advised that he should file another 
increased rating claim if either of his service connected 
disabilities increase in severity.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for cervical disc disease with myofascial pain syndrome is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right conjunctival scarring, infection, diplopia, and 
exotropia, status post strabismus surgery is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

